Citation Nr: 0002139	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  91-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for disabilities 
claimed as the result of unsuccessful attempts at cardiac 
catheterization by VA in November 1988 and again in January 
1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The appellant and her sons



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1962 to April 
1963.

This matter comes before the Board on appeal from a September 
1989  rating decision of the VARO which denied the 
appellant's claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability as a result of treatment by VA in 
November 1988 and January 1989.  The case was previously 
before the Board in April 1998 at which time it was remanded 
for additional development.  The requested actions have been 
completed and the case has been returned to the Board for 
appellate review.



FINDING OF FACT

The evidence is against a finding that the veteran has 
additional disability resulting from cardiac catheterization 
attempts made by VA in November 1988 and January 1989.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151, for attempts at cardiac catheterization by 
VA in November 1988 and January 1989 have not been met.  
38 U.S.C.A. § 1151.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to VA benefits under the 
provisions of 38 U.S.C.A. § 1151 for what she claims are 
residuals of unsuccessful attempts at cardiac  
catheterization by VA in November 1988 and January 1989 
causing damage to her aorta.  She argues she should not have 
had to suffer through three separate catheterizations and she 
believes the treatment by VA which caused dissection of her 
aorta was improper and careless and resulted in an increase 
of disability.

The Board will separately and briefly review the relevant 
law, regulations and Court decisions; describe the factual 
background of the case; and render an analysis of the claim.

Applicable Law and Regulations

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.  See also 
38 C.F.R. § 3.358 (1999).

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service connected.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner 115 S. 
Ct. 552, 556(n)(3) (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment...VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability, but 
that not every additional disability was compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which Section 1151 benefits were 
authorized under the Supreme Court's decision.  The requested 
opinion was received from the Department of Justice's Office 
of Legal Counsel on January 20, 1995.  In essence, the 
Department of Justice opined that "Our conclusion is that the 
[Supreme] Court intended to recognize only a narrow exclusion 
[to the 'no fault' rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that:  "It will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under 38 C.F.R. § 3.358(c)(3) as amended in 1995, 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) if 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) if the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

In Jones v. West, 12 Vet. App. 460 (1999), the Court noted 
that amendments to 38 U.S.C.A. § 1151 which were promulgated 
in 1996 were expressly made applicable by Congress only to 
claims filed on or after October 1, 1997.  Because the 
appellant's claim for benefits was received in 1989, the 1996 
amendments are not applicable and are not mentioned or 
applied herein.


Well-grounded Claims

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a); See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If the Board finds that 
the claim for service connection is not well grounded, there 
is no further duty to assist the appellant in the development 
of her claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1991).

The Court has recently held that the requirements for a well-
grounded claim under the provisions of 38 U.S.C.A. § 1151 
parallel those generally set forth for establishing other 
service connection claims, those being as follows: (1) 
Medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
Chapter 31 of Title 38, United States Code; (2) medical 
evidence of a current disability, and (3) medical evidence of 
a nexus between that asserted injury or disease and the 
current disability.  Jones v. West.

A claim made under the provisions of 1151 would not be well 
grounded unless there was competent evidence of additional 
disability as the result of VA treatment.  Jimison v. West, 
13 Vet. App. 75 (1999).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The Board notes that as discussed above, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In this case, the provisions of 38 U.S.C.A. § 1151 in effect 
prior to October 1, 1997, are more favorable and will always 
be applied to claims submitted prior to that date.  
VAOPGCPREC 40-97 (1997).  Inasmuch as the original claim 
brought under the provisions of 38 U.S.C.A. § 1151 was filed 
in 1989, the provisions of 38 U.S.C.A. § 1151 in effect from 
October 1, 1997, are inapplicable to the claim. 

Factual Background

The appellant was hospitalized at the VA Medical Center in 
Long Beach, California, on November 15, 1988, for a chief 
complaint of chest pain and dyspnea on exertion.  Notation 
was made of multiple problems, including arteritis, 
aortobifemoral bypass, rheumatic fever, hypertension, 
nonfunctional left kidney, non-A, non-B hepatitis, 
hypercholesterolemia, seizure disorder, and exertional chest 
pain with onset in 1984.  It was noted that she had responded 
to modest doses of calcium channel blockers as an outpatient 
for unstable angina.  However, her chest pain persisted and 
consecutive treadmills on Cardizem were disconcerting in that 
horizontal ST-segment depression was present on exertion.  
Baseline T-wave inversion in the precordial leads made 
interpretation somewhat difficult.  Therefore, cardiac 
catheterization and angiography seemed warranted to elucidate 
the location and extent of presumed coronary artery disease.  

On November 16, 1988, the appellant underwent an attempted 
cardiac catheterization.  The attempts were unsuccessful 
because of severe diffuse peripheral vascular disease.  The 
catheterization was unable to be performed.  Over the 
subsequent several hours, the appellant developed a large 
subcutaneous hematoma at the right groin area.  She was 
encouraged to remain at strict bed rest thereafter and a 
sandbag was placed over the wound.  She experienced a 
significant amount of bleeding.  She was discharged on the 
third day with the plan being for her to avoid aspirin and 
nonsteroidal anti-inflammatory agents for a week or so to 
prevent rebleeding of the right groin site which, at the time 
of discharge, showed no evidence of bleeding.  The strategy 
would be to access the central arterial system via a right 
axillary artery approach.  This would be performed in the 
near future depending on her schedule and depending on her 
angina course.  She was to see another physician several days 
after discharge for followup and to discuss readmission to 
the VA Medical Center in Long Beach for cardiac 
catheterization.  The discharge diagnoses were severe diffuse 
peripheral vascular disease, precluding cardiac 
catheterization.

Of record is a statement dated November  28, 1988, from a 
physician at the VA Medical Center in Long Beach.  He related 
that the hospitalization in November 1988 for anticipated 
heart catheterization was to delineate the severity of heart 
disease and to decide whether medication or surgery would be 
the best form of treatment.  However, because of the 
appellant's severe arterial disease, the catheterization was  
unable to be performed.  It was indicated she would have to 
be readmitted in the next several weeks for a specialized 
method of gaining access to the major arteries in order for 
the catheterization to be accomplished.  Until that time, her 
cardiac progress was described as remaining uncertain.

The appellant was rehospitalized at the VA Medical Center in 
Long Beach on January 5, 1989.  An attempt at cardiac 
catheterization via the right femoral vein was again reported 
to be unsuccessful.  Attempted catheterization by the left 
groin was complicated by an apparent subintimal dissection 
from the left groin through the aortic arch, as the catheter 
passed through the wall of the aorta itself as opposed to 
intraluminally.  The patient's blood pressure and peripheral 
pulses remained intact; however, she began complaining of 
right back pain.

Magnetic resonance imaging scan on January 11 showed an 8-
centimeter-in-length dissection in the lower thoracic aorta 
just above the takeoff of the celiac access.  There was no 
reported involvement of the celiac access, the superior 
mesenteric artery, the inferior mesenteric artery, or the 
renal artery.  There was a questionable mural thrombus just 
superior to the dissection.  The bypass grafts were noted to 
be patent.  During the course of the hospitalization, the 
back pain gradually improved.  She no longer required 
repeated doses of Tylenol No. 3.  On the day of discharge she 
was noted to be ambulating quite extensively on the ward as 
well as down to the first floor.  Her blood pressures and 
peripheral pulses remained unchanged during hospitalization. 

Given that the cardiac catheterization was again 
unsuccessful, and given the presumed presence of coronary 
artery disease, her Isordil was increased to 20 milligrams to 
be taken 3 times daily and her Diltiazem was increased to 
90 milligrams every 8 hours.  It was again indicated that the 
appellant had been noted on numerous occasions to be walking 
through the hospital without any apparent distress.  Her 
blood pressure was adequately controlled during the entire 
period of hospitalization.  She was given a return 
appointment in the cardiology clinic for February 23, 1989.  
She was instructed to return to the emergency room for any 
episodes of prolonged or severe chest pain, dizziness, or 
shortness of breath.  It was indicated she could resume 
prehospital activities as tolerated.  The final diagnoses 
were aortic dissection, presumed coronary artery disease, 
hypertension, and peripheral vascular disease.

The appellant was again hospitalized at the VA Medical Center 
in Long Beach in May 1989.  It was noted that the veteran had 
undergone two unsuccessful attempts at coronary angiography 
via the right and left groins, as well as the right brachial 
artery.  These were all unsuccessful due to the inability of 
the catheters to pass into the aorta.  In January 1989 the 
one attempt at heart catheterization was associated with 
subintimal passage of the catheter from the descending aorta 
to the arch.  Magnetic resonance imaging showed that there 
was no dissection.  She still had episodic episodes of angina 
and had had a number of particularly severe episodes, the 
last being about 10 days previously.  At her request, with 
full knowledge of the risks of the procedure, as well as the 
fact that with the diffuse vascular disease, there was no 
guarantee of successful catheterization, she indicated she 
was willing to undergo cardiac catheterization for 
diagnostic, as well as prognostic, purposes.

The appellant was informed of the relative risks of the 
procedure and consented to the procedure.  After several 
manipulations, the catheterization finally took place.  It 
was indicated that as for angiographic findings, the left 
main coronary artery was normal.  There was medium-sized left 
anterior descending which had a 70 percent lesion in the 
proximal aspect.  There was also a 60 percent stenosis in the 
midportion of the left anterior descending and the left 
anterior descending then tapered to a small vessel that did 
not reach the apex.  There was a medium- to large-sized first 
diagonal which had a 40 percent stenosis in the midportion.  
The circumflex artery was a reasonable sized vessel, which 
was occluded, a second large vessel had had minor disease and 
a medium sized distal circumflex continuation.

It was indicated that the appellant had diffuse vascular 
disease with basically double-vessel coronary artery disease 
with a normal left ventricular function.  It was further 
indicated that should the symptoms prove to be uncontrollable 
by medical therapy, consideration would then be given toward 
revascularization for intractable symptoms.  However, it was 
noted revascularization would have to be coronary artery 
bypass grafting since vascular access for percutaneous 
transluminal coronary angioplasty would be near impossible.

When the appellant was hospitalized by VA in August 1991, it 
was noted she had had prior cardiac catheterizations which 
had been "fraught with complications."  It was reported that, 
in November 1988, unsuccessful attempts were made to 
catheterize her via the right brachial and right femoral 
approaches.  Neither the right brachial nor the right femoral 
arteries were able to be passed with a guide wire.  In 
January 1989, she underwent diagnostic cardiac 
catheterization for the left femoral artery.  This procedure 
was complicated by a subintimal passage of the guide wire and 
catheter from the descending aorta to the arch.  Surgical 
intervention was not necessary as the dissection reportedly 
healed upon itself.  She was transferred to VA with the 
thought that catheterization would have to be performed via 
the right axillary approach and this was successfully done in 
May 1989.  Vascular surgery was consulted and they were of 
the opinion that a left femoral artery approach could be 
undertaken with care.

The appellant underwent cardiac catheterization in August 
1991.  The conclusions were severe two-vessel disease as 
manifested by 70 percent to 80 percent ostial right coronary 
artery lesion and a subtotal 99 percent midleft anterior 
descending narrowing; and normal left ventricular function.  
Coronary artery bypass grafting surgery was recommended.  It 
was noted that, although the appellant had rather thin, 
diffusely diseased vessels, the cardiac thoracic surgeons 
felt that a bypass operation to the right coronary artery and 
left anterior descending artery was technically feasible.

The appellant was hospitalized by VA in October 1991 for 
coronary artery bypass grafting.  Notation was made that a CT 
scan in August 1991 showed no change or dissection in the 
thoracoabdominal aneurysm.  She tolerated the grafting 
procedure well and postoperative course was essentially 
unremarkable.  At the time of discharge she tolerated a 
regular diet without difficulty.  She was deemed competent by 
VA standards.  The final diagnoses were:  Coronary artery 
disease, status post coronary artery bypass grafting; and 
Takayasu vasculitis.

The subsequent medical records show ongoing treatment for 
various complaints and disabilities, including cardiac 
disease.

The records include a July 1997 statement from H. Roger Rizi, 
M.D.  It was to the effect that the physician had been 
involved with the appellant's cardiac care since July 1994.  
He stated that she had undergone heart catheterization and 
was found to have peripheral, cerebral, and coronary vascular 
stenosis.

Following the Board's remand in April 1998, for a cardiology 
examination, VA accorded the appellant an examination of the 
heart in July 1998.  The veteran claimed that on both 
occasions in November 1988 and January 1989 when a femoral 
angiography was performed, there was "ample" evidence that 
the left axillary artery should have been used to approach 
the lower limb arterial circulation and this was not done.

She claimed that the morbidity associated with angiographic 
procedures owed directly to the fact that the Dacron material 
was perforated with both procedures.  As a consequence she 
had a 3-year delay in coronary artery bypass surgery despite 
significantly disabling angina pectoris owing to the need to 
recuperate from the complications of the femoral 
arteriography just mentioned.  It was indicated the procedure 
was eventually done in 1991, and the grafts had apparently 
remained patent.  She required use of nitroglycerin only 
intermittently for chest pain and received prompt relief with 
this medication.  There was no history of congestive heart 
failure, syncope, peripheral edema, orthopnea or paroxysmal 
nocturnal dyspnea.  She stated she was unable to walk more 
than 20 yards without experiencing pain in the left calf and 
occasionally on the right as well, attributable to the 
continued claudication of the distal arterial circulation of 
the lower limbs.

Current examination findings included a well-healed stenotomy 
incision at the site of the coronary bypass surgery.  Cardiac 
rhythm was regular without murmurs or gallops.  A midline 
abdominal incision extending in both groin areas attested to 
the aortofemoral bypass surgery done in 1982.  Femoral 
arterial pulses were palpable as were those in the popliteal 
artery region, the dorsalis pedis, and posterior tibial 
artery regions, although they appeared diminished.  There was 
no power of the lower limbs on elevation or dependent rubor 
noted.  No peripheral edema, clubbing, or cyanosis was 
evident.

The examiner stated that the appellant had coronary artery 
disease with continued angina pectoris which was 
significantly disabling and that moderate amounts of exercise 
required her to use nitroglycerin.  It was noted that she 
worked in sedentary jobs in order to avoid the onset of 
angina.  It was the examiner's opinion that "substantial" 
disability owing to the femoral angiography mentioned above 
rendered her completely medically disabled from November 15 
to November 18, 1988, and she continued to have substantial 
individual claudication of the lower limbs which limited her 
activity and her ability to walk.  The examiner stated it was 
clear that her current disability owed to a combination of 
complications associated with the femoral arteriography 
performed in 1988 and again in 1989 as well as the natural 
progression of her arterial insufficiency.  Additionally, 
continued symptomatic coronary artery disease manifested by 
angina pectoris substantially added to her disability and 
required the use of nitroglycerin as well as vasodilators and 
calcium channel blocking agents.  It was the examiner's 
opinion that the nature and etiology of her heart disease was 
due to coronary artery disease with ischemia and that she was 
significantly disabled as a result of this.

The final diagnosis was coronary artery disease with angina 
pectoris, status post coronary artery bypass surgery, three 
vessel in 1991, arteriosclerotic peripheral vascular disease 
with progressive intermittent claudication, status post aorta 
bifemoral bypass surgery in 1982, status post femoral 
arteriography in November 1988 and again in 1991 with 
complications arising from the perforation of the dacron 
graft material at the femoral artery site including a partial 
dissection of the lower abdominal aorta and femoral arteries 
proximal to the dacron insertion sites.  The examiner noted 
that the claims file had been available for review.

Information from the RO reflected that the examiner who 
conducted the aforementioned examination was not a specialist 
in cardiology.  Accordingly, it was determined that the 
aforementioned examination was inadequate and insufficient 
for rating purposes.  The veteran was to be scheduled for an 
examination by a cardiologist.  This was accomplished in 
December 1998.

At the time of that examination it was noted the appellant 
had been diagnosed many years previously as having Takayasu's 
arteritis which "no doubt" had contributed to her extensive 
vascular disease.  She had also been found to have angina 
pectoris since the early 1980's.  In 1982 she was found to 
have severe peripheral vascular disease and underwent an 
aortobifemoral bypass in 1982.  At that time she was also 
found to have a small left kidney which was finally removed 
in 1993.  She also had recurrent transient ischemic attacks 
through the years with carotid bruits and a history of left 
carotid stenosis.  A four-vessel cerebral angiography was 
done in 1981 showing the left carotid artery stenosis, as 
well as left subclavian stenosis at the origin of the left 
subclavian artery and occlusion of the distal aorta.  In 
November 1988, because of severe increasing angina and 
hospitalization for unstable angina, she was admitted to the 
VA medical facility in Long Beach for cardiac 
catheterization.

Attempts at catheterizing through the right femoral and right 
brachial arteries were done.  These were unsuccessful because 
of apparent occlusions at those sites.  The catheterization 
of the right groin was complicated by a subcutaneous hematoma 
with an apparent large amount of bleeding at that time which 
required one unit transfusion of packed red blood cells.  
Hemostasis was, however, achieved while in the hospital 
during which time she stayed an extra day.  There was no drop 
in blood pressure or ischemic change in the legs noted at 
that time.  She had more difficulty in walking for several 
days following this with no other untoward abnormalities 
noted.

It was further noted that in January 1989, because of 
continuing angina, she was restudied at the Long Beach VA 
medical facility.  An attempt at cardiac catheterization via 
the left femoral artery was done at that time with resultant 
subintimal dissection of 8 centimeters in length in the lower 
thoracic aorta.  This was shown on magnetic resonance 
imaging.  No perforation, however, was noted of the aorta.  
Vital signs were not affected.  There was no involvement of 
the celiac artery, superior mesenteric, inferior mesenteric, 
or renal artery origins secondary to the subintimal 
dissection of the aorta.  She was able to walk without any 
difficulty following this and there were no electrocardiogram 
changes noted.

In May 1989, again because of continuing angina, the 
appellant was restudied via cardiac catheterization via the 
right axillary artery approach.  This was successful 
technically and showed two-vessel disease with 60 percent 
lesions of the anterior descending and right coronary 
arteries.  In view of the presence of only two-vessel disease 
with normal left ventricular function with a left ventricular 
ejection fraction of about 60 percent, the appellant was 
placed on medical treatment with a feeling that surgery for 
the coronary arteries was not indicated at that time.  
However, in 1991, because of her continuing angina without a 
good response to medical treatment, she underwent coronary 
artery bypass grafting for three-vessel disease.  In 1993 she 
apparently had a precutaneous transluminal coronary 
angioplasty done by VA.  In September 1994 she had another 
cardiac catheterization via the right axillary artery showing 
high grade stenosis of the right coronary artery with a 
patent graft to the artery.  The left anterior descending 
artery was occluded in the distal third with good 
collateralization distally.  Left circumflex was 40 percent 
stenotic and left ventricular function was normal.  She was 
continued on medical treatment.

Current physical examination showed bilateral carotid bruits 
and a decreased left carotid pulse.  The lungs were clear.  
There was no jugular venous pressure increase.  Examination 
of the heart showed a Grade II/VI short early systolic 
ejection murmur at the base and at the left sternal border.  
There was irregular heart rhythm and no S3 or S4 was heard.  
Radial pulses were normal.  Femoral pulses were also normal.  
Popliteal and pedal pulses, however, were not felt 
bilaterally.  The feet were slightly decreased in temperature 
bilaterally.

The final diagnoses were:  Carotid vascular disease with left 
carotid narrowing with history of transient ischemic attacks 
in the past; severe peripheral vascular disease--status post 
aortobifemoral bypass with intermittent claudications after 1 
to 2 blocks still being present; coronary artery disease 
status post coronary artery bypass graft and percutaneous 
transluminal coronary angioplasty and multiple heart 
catheterizations, with a notation that the appellant 
currently had angina after walking 1 to 2 blocks (it was 
noted as being stable).

It was the examiner's impression that the complications 
resulting from the cardiac catheterization at the Long Beach 
VA Medical Center in November 1988 and again in January 1989 
"did not increase the patient's cardiovascular disabilities 
which I believe were due to normal progression of the 
patient's vascular disease."

Analysis

Initially, the Board finds that the veteran has submitted a 
well-grounded claim.  A July 1989 VA outpatient treatment 
record contains a notation that the veteran had a dissecting 
aortic aneurysm secondary to cardiac catheterization.  

The record also contains the report of an examination by 
another VA physician in July 1998.  He reviewed the file and 
expressed the opinion that the femoral angiography accorded 
the appellant in November 1988 rendered her medically 
disabled during the several days of hospitalization at that 
time and he added that she "continues" to have substantial 
intermittent claudication of the lower limbs.  He believed it 
was "clear" that the current disability owed to a combination 
of the complications associated with the femoral 
arteriography performed in 1988 and again in 1989, as well as 
the natural progression of her arterial insufficiency.  He 
did not give reasons for this conclusion, though.

This evidence constitutes competent evidence linking the 
veteran's VA treatment to a current disability.

Weighing against the above evidence is the opinion expressed 
by the VA cardiologist following his December 1998 
examination.  That opinion was to the effect that the 
complications pertaining to the unsuccessful attempts at 
catheterization of the veteran in November 1988 and January 
1989 did not increase her cardiovascular disabilities.  A 
cardiologist would be expected to have greater expertise in 
rendering an opinion as to the effects of the unsuccessful 
catheterizations, than would the examiner who conducted the 
examination in July 1998.

The Board finds the comments from the examiner in December 
1998 to be of greater weight in assessing the veteran's 
condition because that examination was conducted by a 
cardiologist while the July 1998 examination was conducted by 
a nephrologist, and the cardiologist had the opportunity to 
consider the opinion of the nephrologist.

The Board notes that a careful review of the medical evidence 
of record reflects that while there were complications 
because of the problems accomplishing the cardiac 
catheterizations in 1988 and 1989, during hospitalization by 
VA in May 1989, it was specifically found that magnetic 
resonance imaging showed that there had been no dissection.  
Thus, while it was reported in July 1989, that the veteran 
had a dissecting aneurysm secondary to catheterization, 
detailed diagnostic testing showed that there had been no 
dissection.

It was further noted at that time that while the appellant 
still had episodic episodes of angina, and was informed of 
the fact that with her diffuse vascular disease, there was no 
guarantee of a successful catheterization, she was still 
willing to undergo the cardiac catheterization for diagnostic 
and prognostic purposes.

The contemporaneous record shows that after the appellant 
finally went through the cardiac catheterization, she had no 
reported complications.  Further, during cardiac 
catheterization performed by VA in August 1991, notation was 
made of the unsuccessful attempts to catheterize the 
appellant in November 1988.  Notation was made that in 
January 1989 when the appellant underwent diagnostic cardiac 
catheterization for the left femoral artery, while the 
procedure was complicated by a subintimal passage of the 
guide wire and catheter from the descending aorta to the 
arch, surgical intervention was not necessary as the 
dissection had healed by itself.  It was indicated the 
catheterization via the right axillary approach was 
successfully accomplished in May 1989.  Consultation by 
vascular surgery was accomplished and the specialists there 
were of the opinion that a left femoral artery approach could 
be undertaken with care.

These records do not give an indication of any permanently 
disabling complications as suggested by the physician who 
conducted the July 1998 examination and the contemporaneous 
records appear to strongly support the opinion of the VA 
cardiologist in December 1998 that the complications 
resulting from the catheterization attempts in late 1988 and 
early 1989 did not increase the veteran's cardiovascular 
disabilities, but rather her continuing problems were more 
due to normal progression of her vascular disease.  The Board 
finds the contemporaneous evidence of record substantially 
weakens the conclusion by the examiner in July 1998.

While there is some competent evidence that the veteran had 
additional disability as the result of the 1988 and 1989 
catheterizations, the weight of the evidence is to the effect 
that the catheterizations did not result in additional 
disability.  In the opinion of the Board, the preponderance 
of the evidence is against the veteran's claim.  Accordingly, 
the benefit sought on appeal is denied.


ORDER

Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disabilities 
claimed as resulting from attempts at cardiac catheterization 
by VA in November 1988 and January 1989 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

